                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

RHONDA LYNN TIBBETTS,

             Plaintiff,

v.                                               Case No: 2:20-cv-872-SPC-MRM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court on sua sponte review of the file. This

is a Social Security appeal. The parties have not indicated whether they

consent to have this case, or any part of it, decided by the assigned United

States Magistrate Judge. See 28 U.S.C. § 636(c). Of course, either party is free

to withhold consent without any adverse consequence. If the parties intend to

consent, however, the Court directs them to file a notice of consent form

(available of the Court’s website).

       Accordingly, it is now

       ORDERED:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     If applicable, the parties must file a notice of consent form on or before

May 14, 2021.

     DONE and ORDERED in Fort Myers, Florida on May 7, 2021.




Copies: All Parties of Record




                                      2
